Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of January 1,
2017 (the “Effective Date”), by and between The First of Long Island Corporation
(the “Company”), The First National Bank of Long Island (the “Bank”; and
together with the Company, “FLIC”) and Michael N. Vittorio (“Executive”).

 

WHEREAS, FLIC wishes to assure itself of the continued services of Executive for
the period and in accordance with the terms provided in this Agreement; and

 

WHEREAS, in order to induce Executive to remain in the employ of FLIC and to
provide further incentive for Executive to achieve the financial and performance
objectives of FLIC, the parties desire to enter into this Agreement; and

 

WHEREAS, the parties previously entered into an Employment Agreement dated
January 3, 2005, as subsequently amended, effective December 15, 2008 (the
“Prior Agreement”) and the parties have agreed that as of the Effective Date the
terms and conditions set forth in this Agreement shall supersede any and all
provisions of the Prior Agreement, and that such Prior Agreement shall be null
and void and of no further force.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.             Term.

 

(a)     Term. The term of this Agreement and the period of Executive’s
employment hereunder shall begin as of the Effective Date and shall continue
through December 31, 2019 (the “Employment Period”). Upon notice to Executive on
or before January 1, 2019, the Board of Directors of FLIC may extend the
Employment Period for an additional year, through December 31, 2020 (the
“Extended Period”). During the Extended Period, the positions, responsibilities
and duties set forth in Section 2 of this Agreement may be modified by FLIC to
reflect the Board’s determinations as to the management succession plan for the
position of President and Chief Executive Officer of FLIC, provided that
Executive’s Base Salary during the Extended Period shall be no less than the
Base Salary in effect as of the last day of the Employment Period and the other
compensation and benefits set forth in Section 3 hereof shall remain the same.

 

(b)     Normal Retirement. The parties hereby acknowledge and understand that
the Employment Period and, if applicable the Extended Period, is for a period
beyond Executive’s normal retirement age of 65. Upon the expiration of the
Employment Period, or if applicable the Extended Period, this Agreement shall
terminate, Executive shall retire and Executive’s employment with FLIC shall
terminate without further obligation under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

2.              EMPLOYMENT; Capacity; Duties.

 

(a)     Employment. During the Employment Period Executive shall be employed in
the capacity of President and Chief Executive Officer of FLIC (the “Executive
Position”) and such other senior executive title or titles of FLIC as may from
time to time be determined by the Boards of Directors. Executive shall be
proposed for election to the Board of Directors of the Company at each annual
meeting of shareholders at which Executive must stand for election in order to
continue as a director, and Executive shall be appointed by the Company to serve
as a director of the Bank. During the Extended Period, Executive shall have such
responsibilities and duties as may be determined by the Board as contemplated in
Section 1(a) above.

 

(b)     Responsibilities. As President and Chief Executive Officer, Executive
shall be responsible for the overall management of the Company, the Bank and any
other direct or indirect subsidiary of the Company. All officers and other
employees of the Company, the Bank and any other direct or indirect subsidiary
of the Company, shall report or be ultimately responsible to Executive (except
for internal audit, which functionally shall report to the Board or to a
committee thereof and which may administratively report to another executive
officer). Except as contemplated in Section 1(a) as to the Extended Period, FLIC
agrees that, without Executive’s express consent, it will not, and will not
permit FLIC or any other direct or indirect subsidiary, to appoint anyone to a
position with responsibilities and authorities senior to those of Executive.

 

(c)     Service on Other Boards. Executive agrees to devote his full time and
attention and best efforts to the faithful and diligent performance of
Executive’s duties to FLIC, and Executive shall serve and further the best
interests and enhance the reputation of FLIC to the best of Executive’s ability.
Nothing herein shall be construed as preventing Executive from serving as a
member of the board of directors of any non-profit organization (of which the
Board shall be notified prior to the commencement of service) or, with the
consent of the Board of Directors, of any for-profit organization, in either
case subject to and consistent with applicable laws. Executive’s service on
boards of non-profits and for-profit organizations in effect as of the date of
this Agreement and as to which the Board has been previously notified, including
but not limited to the New York Business Development Corporation, may be
continued.

 

3.              COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)     Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, Executive shall receive
an annual base salary of $575,500 per year (“Base Salary”). Such Base Salary
will be payable in accordance with the customary payroll practices of the Bank.
During the term of this Agreement, the Board may increase, but not decrease,
Executive’s Base Salary. Any increase in Base Salary will become the “Base
Salary” for purposes of this Agreement.

 

(b)     Bonus. Executive shall be entitled to participate in any bonus plan or
arrangement of FLIC (including both any short-term and long-term incentive
program) in which senior management is eligible to participate. Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of the
other compensation to which Executive is entitled under this Agreement. The
terms of FLIC’s short-term and long-term incentive plans or programs shall
determine the bonuses payable thereunder, if any, to Executive following
Executive’s termination of employment.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Benefit Plans. Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
FLIC, on the same terms and conditions as such plans are available to other
employees and officers of FLIC. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive also will be entitled to participate
in any employee benefit plans including but not limited to retirement plans
(including the existing The First National Bank of Long Island Supplemental
Executive Retirement Program as in effect as of the Effective Date of this
Agreement), pension plans, profit-sharing plans, health-and-accident plans, or
any other employee benefit plan or arrangement made available by the Bank in the
future to management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements as
applicable to other management employees. Executive shall also be eligible to
participate in a group life insurance policy that provides a death benefit to
Executive’s beneficiary in an amount equal to at least two (2) times Executive’s
Base Salary. Except as otherwise provided herein, the terms of FLIC’s benefit
plans or arrangements shall determine the benefits payable thereunder, if any,
to Executive following Executive’s termination of employment or retirement.

 

(d)     Vacation. Executive will be entitled to a minimum of five weeks of paid
vacation time each year during the term of this Agreement measured on a calendar
year basis, as well as sick leave, holidays and other paid absences in
accordance with the Bank’s policies and procedures for officers. Any unused paid
time off during an annual period will be treated in accordance with the Bank’s
personnel policies as in effect from time to time.

 

(e)     Expense Reimbursements. FLIC will reimburse Executive for all reasonable
travel, entertainment and other reasonable expenses incurred by Executive during
the course of performing Executive’s obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of Executive’s duties under this Agreement.
Furthermore, the Bank shall pay or reimburse Executive for the full cost of the
use of an automobile that is mutually agreeable to the Bank and Executive.
Executive shall comply with the reasonable reporting and expense limitations on
the use of such automobile as the Bank may establish from time to time. The Bank
shall also reimburse Executive for country club dues (and any assessments) and
for expenses incurred at the country club that are necessary and proper in the
conduct of the business of FLIC. All reimbursements shall be made as soon as
practicable upon substantiation of such expenses by Executive in accordance with
the applicable policies and procedures of the Bank.

 

3

--------------------------------------------------------------------------------

 

 

4.

TERMINATION AND Compensation Payable FOLLOWING TERMINATION.

 

Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

(a)     Death. This Agreement shall terminate upon Executive’s death, in which
event Executive’s estate or beneficiary shall be entitled to receive the
compensation and vested benefits due Executive as of the date of Executive’s
death, and neither Executive, nor Executive’s estate or beneficiary, shall have
a right to receive any compensation or benefits under this Agreement thereafter.

 

(b)     Disability. The Company may terminate Executive’s employment upon his
becoming “Totally Disabled,” in which event Executive shall be entitled to
receive the compensation and vested benefits due Executive as of the date of
Executive’s termination, and Executive shall have no right to receive any other
compensation or benefits under this Agreement. For purposes of this Agreement,
Executive shall be “Totally Disabled” if Executive is physically or mentally
incapacitated so as to render Executive incapable of performing the essential
functions of his position under this Agreement even with reasonable
accommodation. Executive’s receipt of disability benefits under the Company’s
long-term disability plan, if any, or receipt of Social Security disability
benefits shall be deemed conclusive evidence of Total Disability for purpose of
this Agreement; provided, however, that in the absence of Executive’s receipt of
such long-term disability benefits or Social Security benefits, the Board may,
in its reasonable discretion but based upon appropriate medical evidence,
determine that Executive is Totally Disabled.

 

(c)     Termination for Cause. The Board may immediately terminate Executive’s
employment for “Cause” at any time upon written notice to Executive. Executive
shall have no right to receive compensation or other benefits under this
Agreement or otherwise from FLIC for any period after termination for Cause,
except for compensation or benefits that have already been earned or vested as
of the date of termination. For purposes of this Agreement, “Termination for
Cause” shall mean termination because of, in the good faith determination of the
Board: (i) Executive’s conviction (including conviction on a nolo contendere
plea) of a felony or of any lesser criminal offense involving moral turpitude,
fraud or dishonesty; (ii) the willful commission by Executive of a criminal or
other act that, in the reasonable judgment of the Board will likely cause
substantial economic damage to the Company or the Bank or substantial injury to
the business reputation of the Company or Bank; (iii) the commission by
Executive of an act of fraud in the performance of his duties on behalf of the
Company or Bank; (iv) the continuing willful failure of Executive to perform his
employment duties to the Company or Bank after thirty (30) days’ written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to Executive
by the Board; (v) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of Executive’s employment by
the Company or the Bank; or (vi) a material breach by Executive of any provision
of this Agreement.

 

(d)     Voluntary Termination by Executive. Executive may voluntarily terminate
employment during the term of this Agreement upon 30 days’ prior written notice
to the Board. FLIC may accelerate the date of termination upon receipt of
written notice of Executive’s voluntary termination.

 

4

--------------------------------------------------------------------------------

 

 

(e)          Termination Without Cause or With Good Reason.

 

 

(A)

The Board may terminate Executive’s employment at any time for any reason upon
no less than 30 days’ written notice (a termination “Without Cause”), and
Executive may, by written notice to the Board, terminate his employment at any
time within 90 days following an event constituting “Good Reason,” as defined
below (a termination “With Good Reason”); provided, however, that FLIC shall
have 30 days to cure the “Good Reason” condition, but FLIC may waive its right
to cure.

 

 

(B)

“Good Reason” exists if, without Executive’s express written consent, any of the
following occurs:

 

 

(A)

the failure to: (x) appoint Executive during the Employment Period to the
Executive Position; (y) propose Executive for election to the Board of Directors
of the Company at an annual meeting of shareholders at which he must stand for
election in order to continue as a director; or (z) appoint Executive to serve
as a director of the Bank;

 

 

(B)

a reduction in Executive’s Base Salary;

 

 

(C)

the failure of the Bank to maintain Executive’s coverage under The First
National Bank of Long Island Supplemental Executive Retirement Program as in
effect as of the Effective Date of this Agreement;

 

 

(D)

the failure of the Bank to maintain Executive’s participation under the Bank’s
employee benefit, retirement, or material fringe benefit plans, policies,
practices, or arrangements in which Executive participates. For this purpose,
the Bank may eliminate and/or modify existing employee benefit, retirement, or
fringe benefit plans and coverage levels on a consistent and non-discriminatory
basis applicable to all such executives;

 

 

(E)

a material reduction in Executive’s authority, duties or responsibilities during
the Employment Period, relative to the authority, duties or responsibilities set
forth in Section 2;

 

 

(F)

a relocation of Executive’s principal place of employment by more than 50 miles
from Executive’s principal place of employment as of the initial Effective Date
of this Agreement; or

 

 

(G)

a material breach of this Agreement by FLIC.

 

(f)       Compensation Payable Following Termination of Employment. Upon
termination of Executive’s employment under this Agreement, Executive (or, if
applicable, his beneficiary) shall be entitled to receive the following
compensation:

 

 

(i)

Earned but Unpaid Compensation. The Company shall pay Executive any accrued but
unpaid Base Salary for services rendered to the date of termination, any accrued
but unpaid expenses required to be reimbursed under this Agreement, and any
vacation accrued to the date of termination in accordance with the Bank’s
personnel policies.

 

5

--------------------------------------------------------------------------------

 

 

 

(ii)

Other Compensation and Benefits. Except as may be provided under this Agreement,

 

 

(A)

any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3(b) and (c) above shall be determined
and paid in accordance with the terms of such plans, policies and arrangements,
and

 

 

(B)

Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such termination or resignation.

 

(g)          Additional Compensation Payable Following Termination Without Cause
or Termination with Good Reason.

 

 

(i)

In addition to the compensation set forth in Section 4(f) above, Executive will
receive the additional compensation and benefits set forth in this paragraph
(g), if the following requirements are met:

 

 

(A)

Executive’s employment is terminated pursuant to Section 4(e) above (Termination
Without Cause or Termination for Good Reason);

 

 

(B)

Executive is not eligible to receive compensation and benefits under Section 5
below in connection with a Change in Control; and

 

 

(C)

Executive executes a release of his claims against the Bank, the Company and any
affiliate, and their officers, directors, successors and assigns (the
“Release”), the form of which release is attached to this Agreement. The Release
must be executed and become irrevocable by the 60th day following the date of
Executive’s termination of employment; provided that if the 60 day period spans
two (2) calendar years, then, to the extent necessary to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the payments
and benefits described in this Section 4(g) will be paid, or commence, in the
second calendar year.

 

 

(ii)

If Executive meets the requirements described in clause (i) above,

 

 

(A)

The Bank shall pay Executive, or in the event of Executive’s subsequent death,
Executive’s beneficiary or estate, a cash lump sum payment equal to the sum of:

 

 

(i)

three times Base Salary at the rate in effect immediately prior to his date of
termination, plus

 

 

(ii)

an amount equal to the product of: (I) the reasonably estimated monthly cost of
the medical, dental and vision insurance coverage maintained by the Bank for
Executive immediately prior to Executive’s date of termination; multiplied by
(II) thirty-six (36).

 

Such amount shall be paid to Executive in a lump sum within ten (10) days
following Executive’s date of termination, or if later, following the seventh
(7th) day after Executive’s execution of the Release required under Section
4(g)(i)(C) hereof.

 

6

--------------------------------------------------------------------------------

 

 

  (B) In addition, outstanding Restricted Stock Units granted to Executive shall
become vested and payable under the same terms and conditions as would apply
upon Executive's Retirement as set forth in the applicable Award Agreements
between the Company and Executive.

 

(h)      Effect on Status as a Director. In the event of Executive’s termination
of employment under this Agreement for any reason (including as a result of
Executive’s retirement due to the expiration of the Employment Term or the
Extended Period, if applicable), such termination shall also constitute
Executive’s resignation from the Board of Directors of the Company and the Bank,
as well as the board of directors of any affiliates of FLIC. Notwithstanding the
foregoing, in the event that Executive’s termination of employment occurs due to
the expiration of the Employment Term or the Extended Term, (i) the effective
date of Executive’s resignation from the Board of Directors of the Company and
the Bank shall be as of the date of the Annual Meeting of the Company’s
stockholders next following such termination, and (ii) during such period as a
non-employee director Executive shall be entitled to receive the same fees
payable to other non-employee directors.

 

5.

CHANGE IN CONTROL.

 

(a)          Change in Control Defined. For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following events:

 

 

(A)

Merger: The Bank or the Company merges into or consolidates with another entity
whereby the Bank or the Company is not the surviving entity, or the Bank or the
Company merges another bank or corporation into the Bank or the Company, and as
a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

 

(B)

Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, if the schedule discloses that the filing person or persons
acting in concert has or have become the beneficial owner of 50% or more of a
class of the Company’s or the Bank’s voting securities; provided, however, this
clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 

7

--------------------------------------------------------------------------------

 

 

 

(C)

Change in Board Composition: During any period of two (2) consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as the result
of a directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank or by the Federal Deposit Insurance
Corporation (“FDIC”) shall be deemed to have also been a director at the
beginning of such period; or

 

 

(D)

Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

(b)         Change in Control Benefits. Upon the termination of Executive’s
employment by FLIC Without Cause or by Executive With Good Reason on or after
the effective time of a Change in Control, the Bank (or any successor) shall pay
Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or estate, the compensation and benefits set forth in Section 4(f)
above and the following additional compensation as severance pay:

 

 

(i)

An amount equal to three (3) times the sum of Executive’s highest rate of Base
Salary payable during the current calendar year of Executive’s date of
termination or either of the two (2) calendar years immediately preceding
Executive’s date of termination. Such cash payment shall be made in a lump sum
within ten (10) days following Executive’s date of termination. Notwithstanding
the foregoing, the payments and benefits provided in this Section 5(b) shall be
payable to Executive in lieu of any payments or benefits that are payable under
Section 4(e) above.

 

 

(ii)

In addition, the Bank shall pay Executive a cash lump sum equal to thirty-six
times the reasonably estimated monthly cost of the medical, dental and vision
insurance coverage maintained by the Bank for Executive immediately prior to
Executive’s date of termination. Such cash payments shall be made in a lump sum
within ten (10) days following Executive’s date of termination.

 

(c)         280G Net-Best Benefit. Notwithstanding the preceding paragraphs of
this Section, if the payments and benefits to be afforded to Executive under
Section 5 hereof (the “Severance Benefits”) either alone or together with other
payments and benefits which Executive has the right to receive from the Company
or the Bank (or any affiliate) would constitute a “parachute payment” under
Section 280G of the Code, and but for this Section 5(c), would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Severance Benefits shall be reduced (the “Benefit Reduction”) by the minimum
amount necessary to result in no portion of the Severance Benefits being subject
to the Excise Tax, provided, however, that the Benefit Reduction shall only
occur if such reduction would result in Executive’s “Net After-Tax Amount”
attributable to the Severance Benefits being greater than it would be if no
Benefit Reduction was effected. For this purpose, “Net After-Tax Amount” shall
mean the net amount of Severance Benefits Executive is entitled to under this
Agreement after giving effect to all federal, state and local taxes which would
be applicable to such payments and benefits, including but not limited to, the
Excise Tax. Nothing contained herein shall result in the reduction of any
payments or benefits to which Executive may be entitled upon termination of
employment and/or a change in control other than as specified in this Section
5(c), or a reduction in the Severance Benefits below zero.

 

8

--------------------------------------------------------------------------------

 

 

(d)        Extension of Employment Period. In the event the Bank or the Company
has entered into an agreement to effect a transaction that would be considered a
Change in Control during the Employment Period (or the Extended Period if
applicable), the Employment Period (or the Extended Period, if applicable) shall
be extended automatically for a period ending on, and including, the 30th day
following the effective date of the Change in Control (to the extent the
Employment Period or the Extended Period would otherwise expire, without regard
to the foregoing, prior to the completion of such period).

 

6.           COVENANTS OF EXECUTIVE.

 

(a)         Non-Solicitation/Non-Compete.

 

(i)         Executive hereby covenants and agrees that, during the “Restricted
Period” and except as provided in clause (ii) below, Executive shall not,
without the written consent of FLIC, either directly or indirectly:

 

 

(A)

solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of FLIC, or any of its respective
subsidiaries or affiliates, to terminate his or her employment with FLIC and/or
accept employment with another employer; or

 

 

(B)

become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, commercial bank, credit union,
bank or bank holding company, any mortgage or loan broker or any other entity
(excluding not-for-profit entities other than credit unions) that competes with
the business of FLIC or any of their direct or indirect subsidiaries or
affiliates, or that has a headquarters, or one or more offices, within New York
City or in the Counties of Nassau or Suffolk, New York (the “Restricted
Territory”); or

 

 

(C)

solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of FLIC to terminate an
existing business or commercial relationship with FLIC.

 

9

--------------------------------------------------------------------------------

 

 

(ii)     The restrictions contained in Section 6(a)(i)(B) above shall not apply
in the event of a Termination for Cause, or in the event of a termination of
employment following a Change in Control.

 

(iii)     For purposes of this paragraph (a), the “Restricted Period” shall be a
period of two (2) years following Executive’s termination of employment with
FLIC, except that the Restricted Period shall be one (1) year following the date
of the Annual Meeting of the Company’s stockholders following Executive’s
termination of employment with respect to Executive’s becoming a director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, commercial bank, credit union, bank or bank holding company.

 

(b)     Confidentiality. Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of FLIC, as it may exist from time to time, is
valuable, special and unique assets of the business of FLIC. Executive will not,
during or after the term of Executive’s employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of FLIC to any person, firm, corporation, or
other entity for any reason or purpose whatsoever unless expressly authorized by
the Board or required by law. Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of FLIC. Further, Executive may disclose information
regarding the business activities of FLIC to any bank regulator having
regulatory jurisdiction over the activities of FLIC pursuant to a formal
regulatory request. In the event of a breach or threatened breach by Executive
of the provisions of this Section, FLIC will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of FLIC or any other
similar proprietary information, or from rendering any services to any person,
firm, corporation, or other entity to whom such knowledge, in whole or in part,
has been disclosed or is threatened to be disclosed. Nothing herein will be
construed as prohibiting FLIC from pursuing any other remedies available to FLIC
for such breach or threatened breach, including the recovery of damages from
Executive.

 

(c)     Information/Cooperation. Executive shall, upon reasonable notice,
furnish such information and assistance to FLIC as may be reasonably required by
FLIC, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party, and he shall be reimbursed for any
expenses incurred in providing such information and assistance; provided,
however, that Executive shall not be required to provide information or
assistance with respect to any litigation between Executive and FLIC or any
other subsidiaries or affiliates.

 

(d)     Reliance. Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 6, to the extent applicable.

 

10

--------------------------------------------------------------------------------

 

 

(e)     Sale of Shares. Any sale by Executive of a significant number of shares
of Company common stock (more than 3,000 shares in any three month period, which
number shall be adjusted for any stock splits, dividends and similar
transactions) shall be made pursuant to a 10b5-1 Trading Plan. Executive shall
inform the Board of the Trading Plan prior to implementation (this restriction
shall not apply to the withholding of shares, or the sale of shares, in
connection with the vesting of equity awards granted to Executive under the
Company’s equity incentive plan in order to pay applicable state and federal
taxes that arise from such vesting).

 

7.         EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between FLIC or any predecessor of
FLIC and Executive, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind expressly
provided elsewhere.

 

8.         NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)     Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

(b)     FLIC shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of FLIC, expressly and unconditionally
to assume and agree to perform FLIC’s obligations under this Agreement, in the
same manner and to the same extent that FLIC would be required to perform if no
such succession or assignment had taken place.

 

9.        MODIFICATION AND WAIVER.

 

(a)     This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b)     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

10.      MISCELLANEOUS PROVISIONS.

 

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

 

(a)       FLIC may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits for any
period after Executive’s termination for Cause.

 

11

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything herein contained to the contrary, any payments
to Executive pursuant to this Agreement or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359.

 

(c)      The parties intend that this Agreement and any payments and benefits
payable hereunder shall either comply with, or be exempt from, the requirements
of Code Section 409A, and this Agreement shall be maintained, administered, and
interpreted consistent with that intention. Notwithstanding any provision herein
to the contrary, FLIC makes no representations concerning Executive’s tax
consequences under this Agreement under Code Section 409A, or any other federal,
state, or local tax law.  Executive’s tax consequences will depend, in part,
upon the application of relevant tax law, including Code Section 409A, to the
relevant facts and circumstances.  Notwithstanding anything else in this
Agreement to the contrary (with the exception of Section 4(c)), Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Code Section 409A.
For purposes of this Agreement, a “Separation from Service” shall have occurred
if FLIC and Executive reasonably anticipate that either no further services will
be performed by Executive after the date of termination (whether as an employee
or as an independent contractor) or the level of further services performed is
less than 50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination. For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii). Each payment under this Agreement
is intended to be a “separate payment” and not of a series of payments for
purposes of Code Section 409A.

 

(d)     Notwithstanding the foregoing, if Executive is a “specified employee”
(i.e., a “key employee” of a publicly traded company within the meaning of
Section 409A of the Code and the final regulations issued thereunder) and any
payment under this Agreement is triggered due to Executive’s Separation from
Service (other than due to disability or death), then solely to the extent
necessary to avoid penalties under Section 409A of the Code, no payment shall be
made during the first six (6) months following Executive’s Separation from
Service. Rather, any payment which would otherwise be paid to Executive during
such period shall be accumulated and paid to Executive in a lump sum on the
first day of the seventh month following such Separation from Service. All
subsequent payments shall be paid in the manner specified in this Agreement.

 

(e)     Notwithstanding anything in this Agreement to the contrary, Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”) about a possible securities law violation without approval of FLIC.
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to FLIC
related to the possible securities law violation. This Agreement does not limit
Executive’s right to receive any resulting monetary award for information
provided to any Government Agency.

 

12

--------------------------------------------------------------------------------

 

 

(f)     Executive will continue to be indemnified with respect to any actions
taken or omissions occurring while he was an employee and/or director of FLIC by
any indemnity provisions contained in FLIC’s Certificate of Incorporation and
By-Laws immediately prior to his last day of employment and by any directors and
officers insurance maintained by FLIC.

 

(g)     In the event of Executive’s death, his beneficiary shall be his
surviving spouse. Alternatively, Executive may designate other beneficiaries. If
Executive’s spouse does not survive him, or if no beneficiary designation is in
effect at the time of Participant’s death, then payments due thereafter shall be
made to the Participant’s estate.

 

11.      SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12.      GOVERNING LAW.

 

This Agreement shall be governed by the laws of State of New York, but only to
the extent not superseded by federal law.

 

13.      ARBITRATION.

 

(a)     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by binding arbitration, as an alternative
to civil litigation and without any trial by jury to resolve such claims,
conducted by a single arbitrator mutually acceptable to FLIC and Executive,
sitting in a location selected by the Bank within 50 miles from the main office
of the Bank, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The cost of the arbitrator shall be paid by FLIC; all other cost
of arbitration shall be borne by the respective parties, except as otherwise
provided in Section 14 below.

 

(b)     If Termination For Cause is disputed by Executive, and if it is
determined in arbitration that Executive is entitled to compensation and
benefits under Section 4(g) of this Agreement, the payment of such compensation
and benefits by the Bank shall commence immediately following the date of
resolution by arbitration, with interest due Executive on the cash amount that
was not paid pending arbitration (at the prime rate as published in The Wall
Street Journal from time to time).

 

13

--------------------------------------------------------------------------------

 

 

14.     PAYMENT OF LEGAL FEES.

 

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Bank, provided that the dispute is resolved in Executive’s favor, and
such reimbursement shall occur no later than 60 days after the end of the year
in which the dispute is settled or resolved in Executive’s favor.
Notwithstanding the foregoing, and regardless of whether any dispute is resolved
in Executive’s favor, the Bank shall reimburse Executive for up to $25,000, in
the aggregate, of legal fees incurred by Executive in connection with disputes
relating to this Agreement, which reimbursement shall be made promptly following
the submission to FLIC by Executive of documentary support of the expenses
incurred .

 

15.     Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To FLIC:

The First of Long Island Corporation

10 Glen Head Road

Glen Head, New York 11545

Attn: Chairman of the Board

 

   

To Executive:

To the most recent address on file with the Bank.

 

 

 

 

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

THE FIRST OF LONG ISLAND

 

CORPORATION

     

By: /s/ Walter C. Teagle III

 

Walter C. Teagle III

 

Chairman of the Board

     

THE FIRST NATIONAL BANK OF

 

LONG ISLAND

     

By: /s/ Walter C. Teagle III

 

Walter C. Teagle III

 

Chairman of the Board

         

EXECUTIVE

     

By: /s/ Michael N. Vittorio 

 

Michael N. Vittorio

 

 

 

15

--------------------------------------------------------------------------------

 

 

RELEASE

 

Pursuant to Section 4(g)(ii) of the Employment Agreement between The First of
Long Island Corporation (the “Company”), The First National Bank of Long Island
(the “Bank”) and Michael N. Vittorio (“Executive”), effective January 1, 2017
(herein after, the “Agreement”), Executive is entitled to a cash lump sum
severance payment (the “Severance Payment”) in connection with his termination
of employment. As a condition to receiving the Severance Payment, Executive
shall have executed and not timely revoked this release (this “Release”) in
accordance with the terms and conditions below by no later than the 60th day
following Executive’s termination of employment.

 

Intending to be legally bound, Executive hereby, on behalf of Executive and
Executive’s heirs, executors, administrators, successors and assigns, fully,
finally and forever releases and discharges the Company, the Bank, as well as
their predecessors, successors and assigns, and all of their respective parent,
subsidiary, related and affiliated companies, officers, owners, directors,
agents, representatives, attorneys, and employees (all of whom are referred to
throughout this Release as the “Parties”), of and from all claims, charges,
demands, actions, causes of action, complaints, suits, controversies,
proceedings, promises, agreements, liabilities, debts, obligations, judgments,
rights, fees, damages, losses, and expenses, of any and every nature whatsoever,
in law or in equity, known or unknown, suspected or unsuspected (collectively,
“Claims”), as a result of: (i) actions or omissions occurring through the
execution date of this Release; or (ii) any agreement, arrangement or promise
between Executive and any Party. Specifically included in this waiver and
release are, among other things, any and all Claims related to the Agreement,
Claims of alleged employment discrimination, either as a result of the
separation of Executive’s employment or otherwise, under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act, as amended by applicable New
York law and all of their respective implementing regulations and/or any other
federal, state or local statute, rule, ordinance, or regulation, as well as any
Claims for compensation of any type whatsoever, alleged wrongful discharge,
negligent or intentional infliction of emotional distress, breach of express or
implied contract, quasi-contract, promissory estoppel, detrimental reliance,
fraud, defamation, or any other unlawful behavior, the existence of which is
specifically denied by the Parties. The foregoing list is intended to be
illustrative rather than inclusive. Executive waives the rights and Claims to
the extent set forth above, and Executive also agrees not to institute, or have
instituted, a lawsuit against the Parties based on any such waived Claims or
rights.

 

Nothing in this Release, however, shall be construed to prohibit Executive from
filing a charge or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or other federal, state or local
agency. Notwithstanding the foregoing, Executive waives Executive’s right to
recover monetary or other damages as a result of any Claim filed by Executive or
by anyone else on Executive’s behalf, including a class or collective action,
whether or not Executive is named in such proceeding.

 

1

--------------------------------------------------------------------------------

 

 

Further, nothing in this Release is intended to waive Executive’s entitlement
to: (i) any earned but unpaid compensation or benefits from the Bank or any
affiliate of the Bank; (ii) the Severance Payment; (iii) vested or accrued
benefits under any tax-qualified or nonqualified employee benefit plan sponsored
by the Company or the Bank; (iv) equity awards under the Company’s stock plans,
but subject to the treatment thereof set forth in the plans and underlying award
agreements; (v) Executive’s right to elect health care continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) at Executive’s expense (if Executive is eligible for COBRA
coverage); and (vi) indemnification and directors’ and officers’ insurance
coverage applicable to the fullest extent permitted under applicable law and as
provided in the Bank’s or the Company’s charter, bylaws and directors’ and
officers’ liability insurance policy. Moreover, this Release does not waive
claims that Executive could make, if available, for unemployment or workers’
compensation.

 

Finally, this Release does not limit Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”) about a
possible securities law violation without approval of the Company or the Bank.
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or the Bank related to the possible securities law violation. This
Agreement does not limit the Executive’s right to receive any resulting monetary
award for information provided to any Government Agency.

 

Executive affirms that, absent Executive’s execution of this Release, Executive
would not be entitled to the Severance Payment and is therefore receiving
consideration to which Executive would not otherwise be entitled to receive.
Executive also affirms that the only consideration for Executive signing this
Release is that set forth in Section 4(g) of the Agreement, that no other
promise or agreement of any kind has been made to or with Executive by any
person or entity to cause Executive to execute this Release, and that Executive
fully understands the meaning and intent of this Release, including but not
limited to, its final and binding effect.

 

Executive also affirms that Executive shall be subject to the covenants set
forth in Section 6 of the Agreement.

 

Executive acknowledges that Executive has carefully read and reviewed this
Release and has been advised to seek the advice of an attorney, and Executive
has had an opportunity to consult with and receive counsel from an attorney
concerning the terms of this Release.

 

Executive understands and is satisfied with the terms and contents of this
Release and voluntarily has signed Executive’s name to the same as a free act
and deed. Executive agrees that this Release shall be binding upon Executive and
Executive’s agents, attorneys, personal representatives, heirs, and assigns.
Executive acknowledges that Executive has been given a period of at least 45
days from date of receipt within which to consider and sign this Release, which
shall not be signed by Executive before Executive’s last day of employment. To
the extent Executive has executed this Release less than 45 days after its
delivery to Executive, Executive hereby acknowledges that Executive’s decision
to execute this Release prior to the expiration of such 45-day period was
entirely voluntary.

 

2

--------------------------------------------------------------------------------

 

 

Executive acknowledges that Executive will be given seven (7) days from the date
Executive signs this Release to change Executive’s mind and revoke this Release.
If Executive does not revoke this Release within seven (7) days of Executive’s
signing, this Release will become final and binding on the day following such
seven (7) day period.

 

In the event that any one or more of the provisions of this Release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Release shall not in any way be affected
or impaired thereby. This Release shall inure to the benefit of and be binding
upon the Company, the Bank, their affiliates, any successor organization which
shall succeed the Company or the Bank by merger, acquisition or consolidation or
operation of law and their assigns. This Release shall be binding upon the
Executive and his assigns, heirs and legal representatives. This Release shall
be governed by the law of the State of New York without reference to its choice
of law rules.

 

Any notice to revoke this Release will be deemed properly given or made if
personally delivered or, if mailed, when mailed by registered or certified mail,
postage prepaid to The First of Long Island Corporation at its principal
business office, to the attention of ____________. The principal business office
of The First of Long Island Corporation is located at 10 Glen Head Road, Glen
Head, New York 11545.

 

[Remainder of page is intentionally left blank]

 

3

--------------------------------------------------------------------------------

 

 

 

By executing this Release, Executive acknowledges that Executive has had the
opportunity to consult with an attorney of Executive’s choice; that Executive
has carefully reviewed and considered this Release; that Executive understands
the terms of this Release; and that Executive voluntarily agrees to them.

 

 

EXECUTIVE

 

 

___________________________

 

Date:

(On or after Executive’s last day of employment)

 

 

THE FIRST OF LONG ISLAND CORPORATION 

 

 

___________________________

By:

Title:

Date:

 

THE FIRST national bank of long island

 

 

___________________________

By:

Title:

Date:

 

4

 

 